On this appeal, defendant contends that his plea of guilty should be vacated since he was not advised, at the taking of the plea, of his right to testify in his own behalf. Having failed either to move to withdraw his plea on this ground prior to the imposition of sentence or subsequent thereto pursuant to CPL 440.10, defendant has not preserved for appellate review the sufficiency of the plea allocution (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944; People v Ortiz, 105 AD2d 809). Moreover, were we to review this issue in the interest of justice, vacatur would not be required inasmuch as the allocution satisfied the requirements of People v Harris (61 NY2d 9; see, People v Schron, 109 AD2d 762; People v Velasquez, 107 AD2d 726). Lazer, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.